EXHIBIT 10.1
 
AMENDMENT AGREEMENT TO THE WARRANTS AND NOTES


This Amendment Agreement to (i) the warrants (the “Warrant”) to purchase shares
of common stock, par value, $0.001 per share ("Common Stock") of Tengion,
Inc.,  a Delaware corporation (the “Company)  issued to [                      
   ] (the “Investor”) on October 2, 2012 and (ii) the Senior Secured Convertible
Note (the “Note”)  issued to the Investor on October 2, 2012 in connection with
a financing completed by the Company on October 2, 2012 (the “2012 Financing”),
is entered into this 14th day of February, 2013, by and between the Company and
the Investor. Terms not defined herein shall have the applicable meanings
provided for such terms in the Warrant and Note.


RECITALS


A.           The Company, the Investor and certain other parties entered into
that certain Securities Purchase Agreement, dated as of October 2, 2012 (the
"Purchase Agreement"), pursuant to which the Company issued and the Investor
purchased the Note and Warrant.
 
B.           The Company, the Investor and certain other parties entered into
that certain Facility Agreement, dated as of October 2, 2012 (as amended by the
Consent and Amendment and Second Consent and Amendment entered into by the
Company and the Investors dated December 31, 2012 and January 30, 2013,
respectively, the "Facility Agreement"), which agreement governs the terms and
conditions under which the Note was issued by the Company, including (i) certain
events of default and monetary penalties upon the occurrence of certain events,
including a Registration Failure (as defined in the Note), (ii) a limitation on
payment of interest on the Note in Common Stock if such issuance were to result
in an Investor holding more than 9.985% of the total number outstanding shares
of the Company (the “9.985% Limitation”), (iii) a consent right of the Investor
in order for the Company to incur additional Indebtedness and permit Liens and
(iv) the consequence of the occurrence of a Major Transaction.
 
C.           The Company, the Investor and certain other parties entered into
that certain Registration Rights Agreement, dated as of October 2, 2012 (as
amended by the Consent and Amendment and Second Consent and Amendment entered
into by the Company and the Investors December 31, 2012 and January 30, 2013,
respectively, the "Registration Rights Agreement" and together with the Purchase
Agreement, Note, Warrant and Facility Agreement, the "Applicable Transaction
Documents"), which imposes certain obligations on the Company to register the
shares of Common Stock underlying the Notes and Warrants with the Securities and
Exchange Commission (the "SEC") for resale by the Investors on or before
February 15, 2013, and provides for certain monetary penalties in the event of a
Registration Failure (as defined in the Registration Rights Agreement).
 
D.           On November 5, 2012, the Company filed a registration statement on
Form S-1, as amended (the “Registration Statement”), seeking to register the
shares of Common Stock underlying the Note and Warrant to comply with its
obligations under the Registration Rights Agreement, and the SEC has requested
that the Company either withdraw the Registration Statement or reduce the amount
of shares being registered to an amount equal to one third of the Company’s
public float (the “1/3 Cap”).
 
 
 
1

--------------------------------------------------------------------------------

 
 

 
E.           The Company intends to pursue an additional round of financing
during 2013.
 
F.           The Company and Investors are willing to amend the Applicable
Transaction Documents to, among other things, (i) provide for certain amendments
relating to the registration of the shares of common stock underlying the Notes
and Warrants of the Company compliant with the 1/3 Cap imposed by the SEC, (ii)
include a notice requirement for shareholders selling shares under a
registration statement filed by the Company, (iii) permit the Company to satisfy
its interest obligations under the Notes through the issuance of shares of
restricted Common Stock or certain warrants to purchase shares of Common Stock ,
(iv) extend the interest payment date of April 1, 2013 with respect to the Notes
under the Applicable Transaction Documents to April 2, 2013, (v) extend the
Registration Deadline under the Registration Rights Agreement to a day that is
one hundred and eighty (180) calendar days following the date on which the Notes
and Warrants were issued and (vi) to permit the Company to complete an
additional round of financing without further action required by Investors.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Investor hereby agree as
follows:


1. Amendments to the Warrant
a. The Company and the Investor hereby agree to amend the second sentence of
under Section 1 to read in its entirety as follows:


“This Warrant was issued in conjunction with that certain Securities Purchase
Agreement (the “SPA”), the Facility Agreement, as amended from time to
time,  (the “Facility Agreement”) and the Registration Rights Agreement, as
amended from time to time (“Registration Rights Agreement”) by and between the
Company and _________________, each originally dated October 2, 2012, entered
into in conjunction herewith.”




b. The Company and the Investor hereby agree to add the following as the last
paragraph of  Section 5(c):


“Notwithstanding any provision herein or in the Transaction Documents to the
contrary, the issuance of any securities in connection with the proposed
financing that the Company intends to complete in 2013, consisting of shares of
Common Stock, convertible debt or warrants with a price per share of Common
Stock and an exercise and/ or conversion price under such convertible debt and
warrants of not less than the conversion price in effect under the terms of the
Notes immediately following such transaction, and which will result in gross
proceeds of not more than $30 million (excluding any proceeds that may be
received upon conversion of any notes or the exercise of any warrants issued in
the 2013 Financing), including the issuance of any securities upon conversion or
exercise of any securities issued in connection with such financing, shall be
disregarded as an issuance of shares of Common Stock for purposes of clause (D)
of the definition of  "Major Transaction.”
 
 
 
 
2

--------------------------------------------------------------------------------

 

 


2. Amendments to the Notes:
a. The Company and the Investor hereby agree to add as the last paragraph of
Section 1(ix) the following:


“The Company intends to complete a proposed offering of Company securities in
2013, consisting of shares of Common Stock, convertible debt or warrants with a
price per share of Common Stock and an exercise and/ or conversion price under
such convertible debt and warrants of not less than the conversion price in
effect under the terms of the Notes immediately following such transaction,
which will result in gross proceeds of not more than $30 million (excluding any
proceeds that may be received upon conversion of any notes or the exercise of
any warrants issued in the 2013 Financing).  Notwithstanding any provision
herein to the contrary, the issuance of any securities in connection with the
2013 Financing, including the issuance of any securities upon conversion or
exercise of any securities issued in connection with the 2013 Financing, shall
be disregarded as an issuance of shares of Common Stock for purposes of clause
(D) of the definition of  "Major Transaction.”


b.  The Company and the Investor hereby agree to amend Section 1(xii) in its
entirety as follows:


 (xii)           “Registration Rights Agreement” means that certain Registration
Rights Agreement, dated as of October 2, 2012, as amended from time to time, by
and among the Company and the investors party to the Securities Purchase
Agreement.
 


[Signature Pages Follow]


 
 
 
3

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.


 
Tengion, Inc.
 


 
By:
_________________________________

 
 
A. Brian Davis

 
 
Chief Financial Officer and VP Finance

 


 


 


 
Investor
 
By:           _________________________________
Name:
Title:
 
 
 
 
 
4
 

--------------------------------------------------------------------------------